Ao72A
(Rev. s/sz)

 

In the United States District Court
For the Southern District of Georgia
Brunswick Division

UNITED STATES OF AMERICA *
*
* CASE NO.: 211 8-cr-47
$
v. *
*
MAKEDA ATKINSON, *
*
Defendant. *
ORDER

After an independent and de novo review of the entire
record, the undersigned concurs with the Magistrate Judge’s
Report and Recommendation. Dkt. No. 83. Defendant objects to
the Magistrate Judge’S recommendation that the Court should deny
Defendant’s Motion to Dismiss Count Three of the Indictment,
dkt. no. 44. Dkt. No. 87. However, for the following reasons,
the Court OVERRULES Defendant's Objections. Accordingly, the
Court ADOPTS the Magistrate Judge’s Report and Recommendation,
as supplemented herein, as the opinion of the Court, and DENIES
Defendant’S Motion to Dismiss Count Three of the Indictment,
dkt. no. 44. Additionally, the Court ADOPTS the Magistrate
Judge’s Report anc Recommendation and FINDS Defendant’S
statements were voluntary, dkt. no. 49, a conclusion to which

Defendant did not )bject.

 

AO 72A
(Rev. 8/82)

 

In his Objections, Defendant reiterates the arguments made
in his original Motion to Dismiss Count Three of the Indictment

based on Burrage v. United States, 571 U.S. 204 (2014).

 

Defendant contends the decision in Burrage requires an
indictment seeking a sentencing enhancement under 21 U.S.C.

§ 84l(b)(l)(C) to specifically charge that the distributed
controlled substance was the but-for cause of death. Dkt. No.
87, pp. l, 2. The indictment in this case utilizes the phrase
“death resulted from,” which is drawn from the language of the
statute but does not include the term “but-for” causation. Dkt.
No. 21, p. 4.

The Magistrate Judge addressed at length the holding of
Burrage and decisions by other Circuit Courts of Appeals
interpreting the sufficiency of convictions utilizing the
language of § 841(b)(l)(C) in light of Burrage. Dkt. No. 83,
pp. 8-ll. The Court does not find it necessary to repeat that
analysis but notes the Eleventh Circuit has not directly
addressed this issue. Several other Circuits have found, as the
Magistrate Judge concluded, that an indictment utilizing the
statutory language of § 84l(b)(1)(C) is not rendered invalid by
Burrage. §d; As stated by the Magistrate Judge, “Burrage held
that a jury charge that expressly instructs the jury on a lower
standard of causation (i.e., “contributing cause”) is erroneous

but did not go so far as to Conclude that a jury charge must

 

AO 72A
(Rev. 8/82)

 

include express instructions on but-for causation.” ld; at

p. lO. The Magistrate Judge correctly concluded that the same
reasoning applies to required language for an indictment, and,
therefore, “the indictment in this case adequately pleads the
sentencing enhancement of § 84l(b)(1)(C).” ld; at p. 12.

In his Objections, Defendant cites additional authority
from the Eleventh Circuit holding that indictments were invalid
even where they utilize statutory language. Dkt. No. 87, pp. 3,
4. However, none of these cases suggest that the Magistrate
Judge's conclusion is incorrect and that Burrage requires but-
for causation language in an indictment, In three of the four
cases Defendant cites, the Eleventh Circuit invalidated
indictments for failing to allege sufficient factual details to
support various charges, such that the indictments failed to
provide adequate notice to the defendants in those cases of the
charges against them or prevented the appellate court from being

able to discern the basis for the charge. See United States v.

 

McGarity, 669 F.3d 1218, 1238 (llth Cir. 2012) (invalidating an
obstruction indictment that did not identify which official

proceeding was obstructed); United States v. Schmitz, 634 F.3d

 

1247, 1261 (11th Cir. 2011) (invalidating a fraud indictment
that did not provide any “factual detail regarding the scheme to

defraud . . .”); United States v. Bobo, 344 F.3d 1076, 1084

 

(11th Cir. 2003) (invalidating a fraud indictment that “does not

 

AO 72A
(Rev. 8/82)

 

set forth the manner and means by which the scheme and artifice
to defraud operated . . .”). Unlike the indictments in those
cases, Defendant here does not allege the indictment is lacking
factual support. Defendant instead contends that the “death
results from” language in the indictment, which tracks the
language of § 84l(b)(l)(C), is insufficient to imply the but-for
causation required to sustain a conviction under the statute.
Dkt. No. 87, p. 3, In other words, Defendant challenges the
indictment’s articulation of the governing causation standard as

insufficient, not its factual specificity. Thus, McGarity,

Schmitz, and Bobo are distinguishable.

Defendant also relies on United States v. Martinez, 800

 

F.3d 1293, 1294 (llth Cir. 2015). In Martinez, the Eleventh
Circuit concluded that an indictment charging a violation of

18 U.S.C. § 875(c) (for transmitting an email that contained a
threat to injure the person of another) was insufficient to
sustain the defendant's conviction. The indictment was
deficient because it failed to allege an essential element of
the offense-the defendant’s mens rea-even though the indictment
otherwise tracked the statutory language. Martinez, 800 F.3d at
1294. The Eleventh Circuit came to this conclusion based on the

Supreme Court’s then-recent opinion in Elonis v. United States,

 

135 S. Ct. 2001, 2012 (2015), which confirmed that subjective

intent is an essential element of a § 875(c) offense.

 

AO 72A
(Rev. 8/82)

 

Martinez does not address the issue in this case. In
Martinez, the indictment failed to “allege [the defendant’s]
mens rea or facts from which her intent [could] be inferred

” Martinez, 800 F.3d at 1294. Indeed, the Martinez
indictment was silent on defendant’s mental intent regarding
whether the email was threatening. In contrast, the indictment
in this case alleges Defendant is subject to the sentencing
enhancement in § 84l(b)(l)(C) because death “resulted from” the
victim’s use of drugs provided by Defendant. The Supreme Court
explained in Burrage that the plain meaning of “results from” in
§ 841(b)(1)(C) (and, consequently, the plain meaning of
“resulted from” in the indictment) is but-for causation.
Therefore, the indictment in this case expressly alleges the
required element of causation by including the “results from”
language, while the indictment in Martinez was completely silent
as to mens rea.

In conclusion, the authority Defendant cites does not
undermine or contradict the Magistrate Judge's analysis. As
recognized by other Circuits, an indictment alleging a violation
of § 841(b)(1)(C) that utilizes the “results from” language of
the statute is sufficient under Burrage. Accordingly, the Court
OVERRULES Defendant’s Objections, dkt. no. 87, ADOPTS the
Magistrate Judge's Report and Recommendation, as supplemented

herein, as the opinion of the Court, dkt. no. 83, and DENIES

 

AO 72A
(Rev. 8/82)

 

Defendant’s Motion to Dismiss Count Three of the Indictment,
dkt. no. 44. The Court additionally ADCPTS the Magistrate

Judge's Report and Recommendation and FINDS Defendant’s

statements were voluntary, dkt. no. 49.
so oRDERED, this M\ \_ , 2019.

   
   

 

. SA GODBEY WOOD, JUDGE
UNIT D STATES DISTRICT COURT
SOU HERN DISTRICT OF GEORGIA

 

